DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/11/2022 has been entered. Claims 1-9 and 11-19 remain pending in the application. 
Applicants amendments to the specification have failed to overcome all of the objections previously set forth in the Non-final Office Action mailed 2/15/2022.
Applicants amendments to the claims have failed to overcome all of the objections previously set forth in the Non-final Office Action mailed 2/15/2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because:
Line 4 recites “its inner wall”. Examiner suggests replacing “its inner wall” with “an inner wall of the distal region” since it is unclear what structure the term “its” refers to.
Line 9 recites “such an adaptor”. Examiner suggests replacing “such an adaptor” with “the adaptor” as antecedent basis has already been provided for the adaptor. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 19 objected to because of the following informalities:   
Line 3 recites “said radial end part”. Claim 1 introduces “at least one deformable radial end part”. Examiner suggests amending line 3 to state “said at least one deformable radial end part”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 9,
Line 1-2 recites “wherein said at least one deformable radial end part and said internal thread crest are made of the same material”. Claim 9 depends on claim 1. Claim 1 states “wherein said at least one deformable radial end part is made of a first material and said internal thread crest is made of a second material different from said first material”. There is not support in the original disclosure for the deformable radial end part and internal thread crest to be both made of the same material but also different materials. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9,
Line 1-2 recites “wherein said at least one deformable radial end part and said internal thread crest are made of the same material”. Claim 9 depends on claim 1. Claim 1 states “wherein said at least one deformable radial end part is made of a first material and said internal thread crest is made of a second material different from said first material”. Based on the disclosure it is unclear how the deformable radial end part and internal thread crest can be both made of the same material but also different materials. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-9, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Jensen (U.S. PG publication 20140243797) further in view of Frailly (U.S. Patent no 4023224).
In regard to claim 1,
[AltContent: ][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: ]
    PNG
    media_image1.png
    437
    435
    media_image1.png
    Greyscale

Jensen discloses an adaptor (figure 3, item 50) for connecting a drug delivery device (figure 3, item 12 and 118; Examiner notes the fluid line and connector body are construed as a drug delivery device since they are capable due to their structure of delivering a drug as supported by [0003]) to a connector (figure 2, item 140; paragraph [0053]) provided with an external thread (figure 2, item 144), the adaptor comprising a globally tubular body (paragraph [0058]: wherein the locking collar is a hollow cylinder) having a proximal region (see figure 3 above) and a distal region (see figure 3 above), said proximal region including an engagement element (figure 3, item 60) for mounting said adaptor onto the drug delivery device (paragraph [0059]), said distal region including an inner wall (figure 3, item 52) with an internal thread (figure 3, item 62) configured to cooperate with said external thread so as to connect said connector to the adaptor (paragraph [0053]), said internal thread defining an internal thread crest (see figure 3 and 8), wherein said internal thread crest is provided with at least one deformable radial end part (wherein an end part of the crest forms the at least one deformable radial end part as the thread is capable of being deformed as supported by paragraph [0025]) configured to be radially deformed when said connector is screwed into the adaptor (paragraph [0025] and [0067]).
Jensen fails to disclose wherein said at least one deformable radial end part is made of a first material and said internal thread chest is made of a second material different from said first material. 
Frailly, which is reasonably pertinent to the problem faced by the inventor, teaches an internal thread (column 2, line 38-42: wherein the fastener is construed as an internally threaded fastener which contains thread crests, material 15 and material 14), wherein said at least one deformable radial end part (end part formed by material 15 and material 14 on top of the thread crest; column 2, line 60-column 3, line 1; and column 3, line 34-40; Examiner notes since material 15 is deformable the identified at least one deformable radial end part is at least partially deformable) is made of a first material (material 15; column 3, line 22-27) and said internal thread chest (figure 2, item 120; Examiner notes reference is made to thread crest 120 for example purposes. As noted above the thread is internal and therefore the thread crest would be internal as supported by column 2, line 38-42) is made of a second material different from said first material (column 3, line 1-5 and line 13-27).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the material/composition of the internal thread of Jensen with the material/composition of the internal thread of Frailly, as taught by Frailly for the purpose of providing a well-supported deformable element (column 2, line 43-54 of Frailly).
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen to substitute the material/composition of the internal thread of Jensen for the material/composition of the internal thread of Frailly, as taught by Frailly, because the substitution is a simple substitution that would yield the same predictable result of providing an increased frictional resistance to undesired loosening of a threaded engagement thereby forming a secure connection (column 2, line 60-column 3, line 1 of Frailly) and paragraph [0066] of Jensen. Furthermore, Jensen discloses modifications can be made to the device (see paragraph [0076] of Jensen). Examiner notes the modified threads of Jensen would remain appropriately sized to mate with complimentary threads.
In regard to claim 2,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said at least deformable radial end part comprises at least one radial projection (item 15 of Frailly forms the at least one radial projection formed on the thread crest of Frailly. A plurality of threads is present in Jensen as disclosed in paragraph [0058] of Jensen. The threads of Jensen, which the material/configuration is modified as detailed above, would each have at least one radial projection. Additionally, item 14 of Frailly forms other radial projections).
In regard to claim 3, 
Jensen in view of Frailly teaches the adaptor according to claim 2, wherein said at least one deformable radial end part comprises a plurality of radial projections (see analysis of claim 2 above as multiple threads are present, a plurality of radial projections would also be present. Additionally, item 14 and 15 are both present).
In regard to claim 6,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said at least one deformable radial end part has a cross section selected from a group consisting of a triangle, a square, a rectangle, a hemisphere and combinations thereof (see figure 2 of Frailly and analysis of claim 1 above).
In regard to claim 8,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein a cross section of the internal thread crest has a trapezoidal shape (see item 120 of Frailly).
In regard to claim 9,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said deformable radial end part and said internal thread crest are made of the same material (see analysis of claim 1 above wherein item 14 of Frailly of the deformable radial end part and the internal thread crest are made of the same material).
In regard to claim 11,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said first material has a Young's modulus smaller than a Young's modulus of said second material (see column 3, line 1-40 of Frailly).
In regard to claim 12,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said at least one deformable radial end part is elastically deformable (column 2, line 57-column 3, line 1 of Frailly).
In regard to claim 13,
Jensen in view of Frailly teaches an assembly (figure 2, item 50 and 140 of Jensen) comprising the adaptor according to claim 1 (see rejection of claim 1 above) and the connector (figure 2, item 140 of Jensen; paragraph [0053] of Jensen) provided with the external thread thereof (see figure 2 and 8, item 144 of Jensen) defining an external thread root (see figure 2 and 8 of Jensen), the internal thread of the adaptor being configured to cooperate with said external thread to connect said connector to the adaptor (paragraph [0053] of Jensen), said external thread root configured to deform said at least one deformable radial end part when said connector is screwed into said adaptor (paragraph [0025] and [0067] of Jensen and column 3, line 34-40 of Frailly).
In regard to claim 14,
Jensen in view of Frailly teaches the assembly according to claim 13, wherein, a diameter of the internal thread crest at a location of the at least one deformable radial end part in a non-deformed state of said at least one deformable radial end part, is less than a diameter at the external thread root (paragraph [0012] of Jensen, see figure 8 of Jensen, see paragraph [0070] of Jensen: the major diameter .alpha.1 of the locking collar second end 58 (e.g., the inner diameter of the locking collar second end 58) is slightly less than the major diameter .alpha.2 of the external threads 144 of the female luer connector 140 of Jensen).
Jensen in view of Frailly is silent as to the amount “slightly less” is and as a result is silent as to wherein, a diameter of the internal thread crest at a location of the at least one deformable radial end part in a non-deformed state of said at least one deformable radial end part, is less than a diameter at the external thread root from about 0.05 mm to about 0.80 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jensen in view of Frailly to include wherein, a diameter of the internal thread crest at a location of the at least one deformable radial end part in a non-deformed state of said at least one deformable radial end part, is less than a diameter at the external thread root from about 0.05 mm to about 0.80 mm, as taught by Jensen, as Jensen teaches having a slightly less diameter is beneficial (see paragraph [0070] and [0012] of Jensen) and further that it would be less from about 0.05 mm to about 0.80 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In regard to claim 15,
Jensen in view of Frailly teaches a drug delivery device (figure 3, item 12 and 118 of Jensen; Examiner notes the fluid line and connector body are construed as a drug delivery device since they are capable due to their structure of delivering a drug as supported by [0003] of Jensen) comprising a distal tip (figure 3, item 28 of Jensen) defining an axial passageway (see figure 3 of Jensen) for transfer of a product contained in said drug delivery device (Examiner notes “for the transfer of a product contained in said drug delivery device” is a functional limitation and due to the structure the drug delivery device is fully capable of achieving the function as supported by paragraph [0003] of Jensen), and at least one adaptor according to claim 1 (see rejection of claim 1 above) mounted on said distal tip (see figure 2 of Jensen).
In regard to claim 18,
Jensen in view of Frailly teaches a method for connecting a connector (figure 2, item 140 of Jensen) provided with an external thread (figure 2, item 144 of Jensen) onto the adaptor according to claim 1 (see rejection of claim 1 above; paragraph [0053] of Jensen), the method comprising the step of screwing said external thread into the internal thread of the adaptor (paragraph [0053] and [0067] of Jensen and column 3, line 34-40 of Frailly).
In regard to claim 19,
Jensen in view of Frailly teaches the assembly according to claim 14, wherein the diameter of the internal thread crest at the location of the at least one deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root (paragraph [0012] of Jensen, see figure 8 of Jensen, see paragraph [0070] of Jensen: the major diameter .alpha.1 of the locking collar second end 58 (e.g., the inner diameter of the locking collar second end 58) is slightly less than the major diameter .alpha.2 of the external threads 144 of the female luer connector 140).
Jensen in view of Frailly is silent as to the amount “slightly less” is and as a result is silent as to wherein the diameter of the internal thread crest at the location of the at least one deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root by about 0.20 mm to about 0.60 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jensen in view of Frailly to include wherein the diameter of the internal thread crest at the location of the at least one deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root by about 0.20 mm to about 0.60 mm, as taught by Jensen, as Jensen teaches having a slightly less diameter is beneficial (see paragraph [0070] and [0012] of Jensen) and further that it would be less from about 0.20 mm to about 0.60 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claims 1-3, 6, 8, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Jensen (U.S. PG publication 20140243797) further in view of Frailly (U.S. Patent no 4023224). The first interpretation differs from the second interpretation in regard to the at least one deformable radial end part.
In regard to claim 1,
[AltContent: ][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: ]
    PNG
    media_image1.png
    437
    435
    media_image1.png
    Greyscale

Jensen discloses an adaptor (figure 3, item 50) for connecting a drug delivery device (figure 3, item 12 and 118; Examiner notes the fluid line and connector body are construed as a drug delivery device since they are capable due to their structure of delivering a drug as supported by [0003]) to a connector (figure 2, item 140; paragraph [0053]) provided with an external thread (figure 2, item 144), the adaptor comprising a globally tubular body (paragraph [0058]: wherein the locking collar is a hollow cylinder) having a proximal region (see figure 3 above) and a distal region (see figure 3 above), said proximal region including an engagement element (figure 3, item 60) for mounting said adaptor onto the drug delivery device (paragraph [0059]), said distal region including an inner wall (figure 3, item 52) with an internal thread (figure 3, item 62) configured to cooperate with said external thread so as to connect said connector to the adaptor (paragraph [0053]), said internal thread defining an internal thread crest (see figure 3 and 8), wherein said internal thread crest is provided with at least one deformable radial end part (wherein an end part of the crest forms the at least one deformable radial end part as the thread is capable of being deformed as supported by paragraph [0025]) configured to be radially deformed when said connector is screwed into the adaptor (paragraph [0025] and [0067]).
Jensen fails to disclose wherein said at least one deformable radial end part is made of a first material and said internal thread chest is made of a second material different from said first material. 
Frailly, which is reasonably pertinent to the problem faced by the inventor, teaches an internal thread (column 2, line 38-42: wherein the fastener is construed as an internally threaded fastener which contains thread crests, material 15 and material 14), wherein said at least one deformable radial end part (end part formed by material 15 on top of the thread crest; column 2, line 60-column 3, line 1; and column 3, line 34-40) is made of a first material (material 15; column 3, line 22-27) and said internal thread chest (figure 2, item 120; Examiner notes reference is made to thread crest 120 for example purposes. As noted above the thread is internal and therefore the thread crest would be internal as supported by column 2, line 38-42) is made of a second material different from said first material (column 3, line 1-5 and line 13-27).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the material/composition of the internal thread of Jensen with the material/composition of the internal thread of Frailly, as taught by Frailly for the purpose of providing a well-supported deformable element (column 2, line 43-54 of Frailly).
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen to substitute the material/composition of the internal thread of Jensen for the material/composition of the internal thread of Frailly, as taught by Frailly, because the substitution is a simple substitution that would yield the same predictable result of providing an increased frictional resistance to undesired loosening of a threaded engagement thereby forming a secure connection (column 2, line 60-column 3, line 1 of Frailly) and paragraph [0066] of Jensen. Furthermore, Jensen discloses modifications can be made to the device (see paragraph [0076] of Jensen). Examiner notes the modified threads of Jensen would remain appropriately sized to mate with complimentary threads.
In regard to claim 2,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said at least deformable radial end part comprises at least one radial projection (item 15 of Frailly forms the at least one radial projection formed on the thread crest of Frailly. A plurality of threads is present in Jensen as disclosed in paragraph [0058] of Jensen. The threads of Jensen, which the material/configuration is modified as detailed above, would each have at least one radial projection).
In regard to claim 3, 
Jensen in view of Frailly teaches the adaptor according to claim 2, wherein said at least one deformable radial end part comprises a plurality of radial projections (see analysis of claim 2 above as multiple threads are present, a plurality of radial projections would also be present).
In regard to claim 6,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said at least one deformable radial end part has a cross section selected from a group consisting of a triangle, a square, a rectangle, a hemisphere and combinations thereof (see figure 2 of Frailly and analysis of claim 1 above).
In regard to claim 8,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein a cross section of the internal thread crest has a trapezoidal shape (see item 120 of Frailly).
In regard to claim 11,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said first material has a Young's modulus smaller than a Young's modulus of said second material (see column 3, line 1-40 of Frailly).
In regard to claim 12,
Jensen in view of Frailly teaches the adaptor according to claim 1, wherein said at least one deformable radial end part is elastically deformable (column 2, line 57-column 3, line 1 of Frailly).
In regard to claim 13,
Jensen in view of Frailly teaches an assembly (figure 2, item 50 and 140 of Jensen) comprising the adaptor according to claim 1 (see rejection of claim 1 above) and the connector (figure 2, item 140 of Jensen; paragraph [0053] of Jensen) provided with the external thread thereof (see figure 2 and 8, item 144 of Jensen) defining an external thread root (see figure 2 and 8 of Jensen), the internal thread of the adaptor being configured to cooperate with said external thread to connect said connector to the adaptor (paragraph [0053] of Jensen), said external thread root configured to deform said at least one deformable radial end part when said connector is screwed into said adaptor (paragraph [0025] and [0067] of Jensen and column 3, line 34-40 of Frailly).
In regard to claim 14,
Jensen in view of Frailly teaches the assembly according to claim 13, wherein, a diameter of the internal thread crest at a location of the at least one deformable radial end part in a non-deformed state of said at least one deformable radial end part, is less than a diameter at the external thread root (paragraph [0012] of Jensen, see figure 8, see paragraph [0070] of Jensen: the major diameter .alpha.1 of the locking collar second end 58 (e.g., the inner diameter of the locking collar second end 58) is slightly less than the major diameter .alpha.2 of the external threads 144 of the female luer connector 140 of Jensen).
Jensen in view of Frailly is silent as to the amount “slightly less” is and as a result is silent as to wherein, a diameter of the internal thread crest at a location of the at least one deformable radial end part in a non-deformed state of said at least one deformable radial end part, is less than a diameter at the external thread root from about 0.05 mm to about 0.80 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jensen in view of Frailly to include wherein, a diameter of the internal thread crest at a location of the at least one deformable radial end part in a non-deformed state of said at least one deformable radial end part, is less than a diameter at the external thread root from about 0.05 mm to about 0.80 mm, as taught by Jensen, as Jensen teaches having a slightly less diameter is beneficial (see paragraph [0070] and [0012] of Jensen) and further that it would be less from about 0.05 mm to about 0.80 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In regard to claim 15,
Jensen in view of Frailly teaches a drug delivery device (figure 3, item 12 and 118 of Jensen; Examiner notes the fluid line and connector body are construed as a drug delivery device since they are capable due to their structure of delivering a drug as supported by [0003] of Jensen) comprising a distal tip (figure 3, item 28 of Jensen) defining an axial passageway (see figure 3 of Jensen) for transfer of a product contained in said drug delivery device (Examiner notes “for the transfer of a product contained in said drug delivery device” is a functional limitation and due to the structure the drug delivery device is fully capable of achieving the function as supported by paragraph [0003] of Jensen), and at least one adaptor according to claim 1 (see rejection of claim 1 above) mounted on said distal tip (see figure 2 of Jensen).
In regard to claim 18,
Jensen in view of Frailly teaches a method for connecting a connector (figure 2, item 140 of Jensen) provided with an external thread (figure 2, item 144 of Jensen) onto the adaptor according to claim 1 (see rejection of claim 1 above; paragraph [0053] of Jensen), the method comprising the step of screwing said external thread into the internal thread of the adaptor (paragraph [0053] and [0067] of Jensen and column 3, line 34-40 of Frailly).
In regard to claim 19,
Jensen in view of Frailly teaches the assembly according to claim 14, wherein the diameter of the internal thread crest at the location of the at least one deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root (paragraph [0012] of Jensen, see figure 8 of Jensen, see paragraph [0070] of Jensen: the major diameter .alpha.1 of the locking collar second end 58 (e.g., the inner diameter of the locking collar second end 58) is slightly less than the major diameter .alpha.2 of the external threads 144 of the female luer connector 140).
Jensen in view of Frailly is silent as to the amount “slightly less” is and as a result is silent as to wherein the diameter of the internal thread crest at the location of the at least one deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root by about 0.20 mm to about 0.60 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jensen in view of Frailly to include wherein the diameter of the internal thread crest at the location of the at least one deformable radial end part in the non-deformed state of said radial end part is less than the diameter at the external thread root by about 0.20 mm to about 0.60 mm, as taught by Jensen, as Jensen teaches having a slightly less diameter is beneficial (see paragraph [0070] and [0012] of Jensen) and further that it would be less from about 0.20 mm to about 0.60 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. PG publication 20140243797) in view of Frailly (U.S. Patent no 4023224) further in view of Faroni (U.S. Patent no 3568746). Examiner notes the rejection of claim 4 applies to the first interpretation and the rejection of claims 5 and 7 applies to both the first and second interpretations.
In regard to claim 4,
Jensen in view of Frailly teaches the adaptor according to claim 3.
Jensen in view of Frailly fails to disclose wherein said at least one deformable radial end part comprises two radial projections positioned on the internal thread crest in a diametrically opposed way with respect to a diameter defined by the internal thread crest.
Faroni teaches wherein said at least one deformable radial end part is positioned in a diametrically opposed way with respect to a diameter defined by the thread crest (column 1, line 35-45: wherein the patch can extend a full 360 degrees).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen in view of Frailly to extend material 15 and material 14 a full 360 degrees therefore resulting in wherein said at least one deformable radial end part comprises two radial projections (one radial projection formed by material 14 and one radial projection formed by item 15) positioned on the internal thread crest in a diametrically opposed way with respect to a diameter defined by the internal thread crest, as taught by Faroni, for the purpose of ensuring self-sealing (column 7, line 71-75 of Faroni).
In regard to claim 5,
Jensen in view of Frailly teaches the adaptor according to claim 1.
Jensen in view of Frailly fails to disclose wherein said at least one deformable radial end part comprises a continuous element extending along a length of the internal thread crest.
Faroni teaches wherein said at least one deformable radial end part comprises a continuous element extending along a length of the thread crest (column 1, line 35-45: wherein the patch can extend a full 360 degrees).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen in view of Frailly to extend material 15 and material 14 a full 360 degrees therefore resulting in wherein said at least one deformable radial end part comprises a continuous element extending along a length of the internal thread crest, as taught by Faroni, for the purpose of ensuring self-sealing (column 7, line 71-75 of Faroni).
In regard to claim 7,
Jensen in view of Frailly teaches the adaptor according to claim 6.
Jensen in view of Frailly fails to disclose wherein the cross section of said at least one deformable radial end part is a triangle.
Faroni teaches wherein the cross section of said at least one deformable radial end part is a triangle (see figure 22 and 27, item 420; Examiner notes the radial end part gradually increases in thickness and forms a cross section which is a triangle).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen in view of Frailly to include a gradual increase of thickness of the radial end part therefore resulting in wherein the cross section of said at least one deformable radial end part is a triangle, as taught by Faroni, for the purpose of providing a gradual engagement and better inhibiting separation of the at least one deformable radial end part from the thread (column 4, line 7-16 of Faroni).
Claims 1-2, 6, 8, 11-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshardt (U.S. PG publication 20140012204) further in view of Frailly (U.S. Patent no 4023224).
In regard to claim 1,
[AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    244
    301
    media_image2.png
    Greyscale

Bosshardt discloses an adaptor (figure 5, item 30) for connecting a drug delivery device (see figure 3, item 1; paragraph [0069]) to a connector (figure 2, item 40; paragraph [0088]) provided with an external thread (figure 2, item 42a), the adaptor comprising a globally tubular body (paragraph [0073]) having a proximal region (see figure 5 above) and a distal region (see figure 5 above), said proximal region including an engagement element (figure 5, item 32) for mounting said adaptor onto the drug delivery device (paragraph [0081]), said distal region including an inner wall (see figure 5) with an internal thread (figure 5, item 31) configured to cooperate with said external thread so as to connect said connector to the adaptor (paragraph [0088]), said internal thread defining an internal thread crest (see figure 5).
Bosshardt fails to disclose wherein said internal thread crest is provided with at least one deformable radial end part configured to be radially deformed when said connector is screwed into the adaptor, wherein said at least one deformable radial end part is made of a first material and said internal thread crest is made of a second material different from said first material. 
Frailly, which is reasonably pertinent to the problem faced by the inventor, teaches wherein said internal thread crest (column 2, line 38-42: wherein the fastener is construed as an internally threaded fastener which contains internal thread crests similar to item 120, and material 15 and 14) is provided with at least one deformable radial end part (end part formed by material 15 on top of the thread crest; column 2, line 60-column 3, line 1; and column 3, line 34-40) configured to be radially deformed (column 2, line 60-column 3, line 1; Examiner notes the at least one deformable radial end part is radially deformable by a complimentary thread), wherein said at least one deformable radial end part is made of a first material (material 15; column 3, line 22-27) and said internal thread chest (figure 2, item 120; Examiner notes reference is made to thread crest 120 for example purposes. As noted above the thread is internal and therefore the thread crest would be internal as supported by column 2, line 38-42) is made of a second material different from said first material (column 3, line 1-5 and line 13-27).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material/composition of the internal threads of Bosshardt to include wherein said internal thread crest is provided with at least one deformable radial end part configured to be radially deformed, wherein said at least one deformable radial end part is made of a first material and said internal thread crest is made of a second material different from said first material therefore resulting in wherein said internal thread crest is provided with at least one deformable radial end part configured to be radially deformed when said connector is screwed into the adaptor, as taught by Frailly, for the purpose of providing an increased frictional resistance to undesired loosening of a threaded engagement (column 2, line 60-column 3, line 1 of Frailly). Examiner notes the modified threads of Bosshardt would remain appropriately sized to mate with the external threads.
In regard to claim 2,
Bosshardt in view of Frailly teaches the adaptor according to claim 1, wherein said at least one deformable radial end part comprises at least one radial projection (formed by item 15 of Frailly).
In regard to claim 6,
Bosshardt in view of Frailly teaches the adaptor according to claim 1, wherein said at least one deformable radial end part has a cross section selected from a group consisting of a triangle, a square, a rectangle, a hemisphere and combinations thereof (see figure 2 of Frailly).
In regard to claim 8,
Bosshardt in view of Frailly teaches the adaptor according to claim 1, wherein a cross section of the internal thread crest has a trapezoidal shape (see figure 2 of Frailly).
In regard to claim 11,
Bosshardt in view of Frailly teaches the adaptor according to claim 1, wherein said first material has a Young's modulus smaller than a Young's modulus of said second material (see column 3, line 1-40 of Frailly).
In regard to claim 12,
Bosshardt in view of Frailly teaches the adaptor according to claim 1, wherein said at least one deformable radial end part is elastically deformable (column 2, line 57-column 3, line 1 of Frailly).
In regard to claim 13,
Bosshardt in view of Frailly teaches an assembly (figure 5, item 30 and figure 2, item 40 of Bosshardt) comprising the adaptor according to claim 1 (see rejection of claim 1 above) and the connector (figure 2, item 40 of Bosshardt) provided with the external thread thereof (figure 2, item 42a of Bosshardt) defining an external thread root (see figure 2 of Bosshardt), the internal thread of the adaptor being configured to cooperate with said external thread to connect said connector to the adaptor (paragraph [0088] of Bosshardt), said external thread root configured to deform said at least one deformable radial end part when said connector is screwed into said adaptor (see analysis of claim 1 above wherein said external thread root of Bosshardt is configured to deform said deformable radial end part i.e. item 15 of Frailly  as modified by Frailly) when said connector is screwed into said adaptor (see column 2, line 60-column 3, line 1 of Frailly and analysis of claim 1 above).
In regard to claim 15,
Bosshardt in view of Frailly teaches a drug delivery device (figure 3, item 1 of Bosshardt; paragraph [0069] of Bosshardt) comprising a distal tip (figure 3, item 21 of Bosshardt) defining an axial passageway for transfer of a product contained in said drug delivery device (paragraph [0070] of Bosshardt), and at least one adaptor according to claim 1 (see rejection of claim 1 above) mounted on said distal tip (see figure 2).
In regard to claim 16,
Bosshardt in view of Frailly teaches the drug delivery device according to claim 15, wherein the distal tip is made of glass (paragraph [0071] of Bosshardt).
In regard to claim 18,
Bosshardt in view of Frailly teaches a method for connecting a connector (figure 2, item 40 of Bosshardt) provided with an external thread (figure 2, item 42a of Bosshardt) onto the adaptor according to claim 1 (see rejection of claim 1 above and paragraph [0088] of Bosshardt), the method comprising the step of screwing said external thread into the internal thread of the adaptor (paragraph [0088] of Bosshardt).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshardt (U.S. PG publication 20140012204) in view of Frailly (U.S. Patent no 4023224) further in view of Faroni (U.S. Patent no 3568746).
In regard to claim 5,
Bosshardt in view of Frailly teaches the adaptor according to claim 1.
Bosshardt in view of Frailly fails to disclose wherein said at least one deformable radial end part comprises a continuous element extending along a length of the internal thread crest.
Faroni teaches wherein said at least one deformable radial end part comprises a continuous element extending along a length of the thread crest (column 1, line 35-45: wherein the patch can extend a full 360 degrees).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshardt in view of Frailly to extend material 15 and material 14 a full 360 degrees therefore resulting in wherein said at least one deformable radial end part comprises a continuous element extending along a length of the internal thread crest, as taught by Faroni, for the purpose of ensuring self-sealing (column 7, line 71-75 of Faroni).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bosshardt (U.S. Pg publication 20140012204) in view of Frailly (U.S. Patent no 4023224) further in view of Lewandowski (U.S. patent no 6599269).
In regard to claim 17,
Bosshardt in view of Frailly teaches the drug delivery device according to claim 15, wherein the distal tip is conical (see figure 3 of Bosshardt).
Bosshardt in view of Frailly is silent as to the distal tip is distally tapered.
Lewandowski teaches the distal tip (figure 15, item 29) is distally tapered (see figure 15; column 4, line 13-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosshardt in view of Frailly to include the distal tip is distally tapered, as taught by Lewandowski, for the purpose of utilizing a tip that is an ISO standard which allows for connection of various fluid-handling components made by the same or different manufacturers (column 3, line 40-48 and column 4, line 13-18 of Lewandowski).
Response to Arguments
Applicant's arguments regarding the abstract filed 7/11/2022 have been fully considered but they are not persuasive. Applicant argues the abstract is amended to address formal issues as suggested by the Examiner. Applicant did not address all issues with the abstract and has not provided arguments to the unaddressed issues. Therefore, the unaddressed objections to the abstract still remain. 
Applicant's arguments regarding the claim objections filed 7/11/2022 have been fully considered but they are not persuasive. Applicant argues the claims have been amended to address the claim objections as suggested by the Examiner. Applicant did not address all issues with the claims and has not provided arguments to the unaddressed issues. Therefore, the unaddressed claim objections still remain. 
Applicant’s arguments, regarding the prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 of claims 1-9 and 11-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made at least in view of Jensen (U.S. PG publication 20140243797) in view of Frailly (U.S. Patent no 4023224) and Bosshardt (U.S. Pg publication 20140012204) in view of Frailly (U.S. Patent no 4023224). Accordingly this action is non-final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duffy (U.S. Patent no 3858262) discloses an internal thread with an internal thread crest provided with at least one deformable radial end part configured to be radially deformed as shown in figure 4. See also column 1, line 11-16. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783